DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

scheduling an automatic payment based on a cashflow pattern including;

receive cashflow data associated with a plurality of invoices, the cashflow data including data associated with a plurality of past paid payments, a plurality of past received payments, a set of accounts receivable, and a set of accounts payable;

determine a cashflow pattern based on the cashflow data associated with the plurality of past paid payments and the plurality of past received payments;

generate a payment pattern associated with the set of accounts payable based on the cashflow pattern and the set of accounts receivable, wherein the payment pattern indicates a pattern of payments that optimizes a net present value of funds associated with the set of accounts payable over an associated period;

provide a recommended payment schedule based on the payment pattern via a user interface; and

based on receiving input in response to the provided recommended payment schedule, schedule at least one automatic payment based on the payment pattern.


This is considered to be a mental process or certain methods of organizing human activity, i.e., the basic economic practice of scheduling payment of bills.  
per se (i.e., a processor and memory) fails to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 8, and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a processor and memory to store and process various data.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 8,639,622) in view of official notice.
Regarding claims 1, 8, and 15, Moore discloses a system (and method/computer readable storage media) for scheduling an automatic payment based on a cash flow pattern including a processor and memory storing code (abstract, col. 5 line 15-20) which causes the processor to receive cash flow data associated with a plurality of invoices (abstract, Figs. 3B, 4, col. 8 line 14-20, col. 9 line 30-45, cash flow logic receives past, current, and projected cash flow data associated with bill payments, etc.), determine a cash flow pattern based on the cash flow data (Figs. 3B, 4, 6A, col. 8 line 14-20, past cash flow data is displayed and used to create a projected cash flow pattern), generate a payment pattern based on the cash flow pattern wherein the payment pattern optimizes the present value of funds in an account (abstract, Figs. 3B, 4, 5, 6A, 6C, col. 9 line 30-45, col. 13 line 40-66, transactions such as bill payments are scheduled using cash flow data and user-specified parameters, transactions are scheduled to maintain a minimum balance or other user defined criteria), provide a recommended payment schedule based on the payment pattern (Figs. 5, 6A, 6C, col. 7 line 6-15, col. 13 line 40-66, bill payment logic enables user to create payment schedule based on historic data, forecasts, and user parameters), and schedule an automatic payment based on the payment pattern (Figs. 5, 6A, 6C, col. 7 line 6-15, col. 13 line 40-66, user adjusts transactions and accepts payment schedule). 
	The system of Moore differs from the claimed invention in that it does not show the cash flow data to be associated with accounts receivable and payable.
	The examiner gives official notice that it is well-known for cash flow data to be associated with various types of accounts and other quantities.

	Regarding claim 2, the processor stores the cash flow pattern, records transactions over a period associated with the patterns, compares patterns, and adjusts the cash flow pattern based upon the comparison (Figs. 6A-6E, col. 8 line 12-23, cash flow planning logic allows user to adjust cash flows to maintain account balances, various scenarios compared).  Regarding claim 3, the payment pattern is adjusted based upon user input (Figs. 6A-6E, col. 8 line 12-23, cash flow planning logic allows user to adjust cash flows to maintain account balances, various scenarios compared).  Regarding claim 4, a variety of accounts information is well-known and the particular data included in the cash flow data would be a matter of design choice.  Regarding claim 5, the cash flow data is associated with a plurality of entities and patterns are based upon entity-specific data (Figs. 6A-6E, col. 8 line 12-23, col. 9 line 30+, cash flow data includes various payees and other entities).  Regarding claim 6, a cash flow alert is generated based on a fund threshold (Fig. 6E, col. 16 line 48-64, alert sent when funds drop below buffer).  Regarding claim 7, the user can only accept one of the various payment schedule scenarios, so the scenarios which are not accepted are rejected by default.  Regarding claims 9-14 and 16-20, the features of the invention recited in these claims have already been addressed in the rejection above.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627